 THE PINE CONE INC.The Pine Cone Inc. of MontereyandHotel,RestaurantEmployees and Bartenders Union,Local 483, Hotel& Restaurant Employees and Bartenders Interna-tionalUnion,AFL-CIO,Petitioner.Case20-RC-8962April 1, 1971DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERSFANNING, JENKINS, ANDKENNEDYPursuant to a Stipulation for Certification UponConsent Election approved on October 13, 1969,1 anelection by secret ballot was conducted on October 30under the direction and supervision of the RegionalDirector for Region 20 among the employees in thestipulated unit. At the conclusion of the election, theparties were furnished with a tally of ballots whichshowed that of approximately 29 eligible voters, 28cast ballots, of which 15 were cast for, and 13 against,the Petitioner. There were no void ballots and nochallenged ballots.On November 5, the Employer filed timely objec-tions to the election. On January 14, 1970, theRegionalDirector issued a Report on Objectionrecommending that the Board overrule the objectionsin their entirety and issue an appropriate certification.The Employer timely filed exceptions to the Reportand a Briefin support thereof. On April22, 1970, theBoard, stating that issues had been raised by theexceptions to the Regional Director's recommenda-tion as to Objection 22 which could best be resolvedby a hearing, ordered that a hearing be held as toObjection 2.3Pursuant to the Board's Order, a hearing was heldon June 19, 1970, before Hearing Officer Ralph G.Wilmot, Jr. All parties participated and were givenfullopportunity to examine and cross-examinewitnesses and to introduce evidence bearing on theissues.On November 18, 1970, the Hearing Officerissuedand duly served on the parties his Report onObjections in which he recommended that theEmployer's Objection 2 be sustained and that theelection be set aside. Thereafter, the Petitioner timelyfiled exceptions to the Hearing Officer's Report andbrief in support thereof. The Employer filed ananswering brief in opposition to the Petitioner'sexceptions.iAll dates hereinafter refer to 1969,unless otherwise noted2"Objection 2Beginning no later than mid-October 1969, a supervisoryemployee,working as Hostess with the authority to hire, fire, assign,discipline,etc , did engage in activities with and on behalf of the petitioner,iesupplying certain privileged information to the petitioner using herposition to campaign for the petitioner in a manner that would in fact becoercive and other acts that would be detrimental to the employees' right189 NLRB No. 88569Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin themeaningof Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The parties stipulated, and we find, that all bar,dining room, kitchen, and food take-out serviceemployees of the Employerat itsMonterey, Califor-nia, location; excluding office clerical employees,guards, and supervisors, as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.5.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theHearing Officer's Report, the Petitioner's exceptions,the briefs, and the entire record in the case, andhereby directs that a Certirfication of Representativebe issued for the reasons stated below.The Employer operates a restuarant and cocktaillounge in Monterey, California. On August 1, theEmployer hired Norma Homen as a dining roomhostess.4 She continued in that position until she wasterminated on October 31. Objection 2 contends thatHomen engaged in partisan activities on behalf of thePetitioner and that this conduct substantially inter-fered with the election.Homen is alleged to have supplied certain confiden-tial information to the Petitioner. The first piece ofinformation was the work telephone number of JohnGriffin, an employee who was serving in the Army.The Hearing Officer concluded that the record didnot support a finding that Homen had supplied thisinformation.We agree. The second piece of informa-tion was the date of hire of two new employees. Bothemployees had been included on theExcelsiorlist,although they had been hired after the payroll periodfor eligibility. Before the election, Pat Arnold, theand free choice By the above and other acts,the freedom of choice of theabove-named employees was interfered with destroying the laboratoryconditions which must prevail for a Board conducted election "3TheBoard deferred ruling on Objection 1, pending disposition ofObjection 24The parties stipulated, and we find,that at all times material herein,Homen was a supervisor within the meaning of the Act 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecretary-treasurer of the Petitioner, asked Homenwhen the two employees had been hired. Homentestified that she told Arnold that she could not giveher any information other than that they had beenhired just recently. Arnold testified that she had theinformation from union records prior to her visit toHomen. The Hearing Officer did not credit Homen orArnold, but concluded that Homen had supplied thisinformation.We do not believe that the recordsupports this conclusion. However, assumingarguen-dothat Homen did supply this information, we wouldnot find such conduct to be objectionable. Suchmaterial is not normally considered confidential,particularly in this situation, where it is solicited forpurposes of vertifying the accuracy of theExcelsiorlist.Therefore,we would not find that Homen'sassumed conduct was objectionable in this regard.The Employer contended that Homen discriminat-ed against employee Laurie Chinn because of Chinn'santiunion sentiments. The Hearing Officer concludedthat the record did not support a finding that Chinnwas discriminated against by Homen. We agree.The Employer also contended that Homen engagedin several conversations with employees, in which sheopenly advocated support of the Petitioner. EmployeeJohn Griffin initiated two conversations with Homenabout the Union. In the first, he complained about aletter that he had received from the Petitioner. Homentold him that he should read the entire letter and thenmake up his mind. In the second conversation, shetold Griffin that since she was part of managementshe could not state facts but that he should read thePetitioner's campaign literature and talk to a repre-sentative of the Petitioner in order to see both sides ofthe campaign. Griffin testified that Homen told himthat the Petitioner had certain benefits which mightbe valuable to other employees.Employee Chinn testified that in October, in thepresence of another employee, she asked Homen whatshe thought about the "house" "going Union." Chinnstated that Homen replied that she had been a unionmember for many years and then proceeded todescribe the various union benefits. Homen testifiedthat she had told Chinn that she was a member of theUnion because the benefits made it worthwhile. Shedenied describing any of the benefits to Chinn. TheHearing Officer credited Chinn's version of theconversation. The Hearing Officer also found thatthese conversations occurred within 2 or 3 days beforethe election. The Hearing Officer concluded that5 In an affidavit given to a Board agent,Pimental stated that during theemployment interview Homen had expressed a preference for hiring unionmembers However,in her testimony Pimental refuted the affidavit andstated that Homen had not made such a statement The Hearing Officercredited her testimony at the hearingHomen'sstatementswent beyond the bounds ofneutrality.Homen also solicited two employees to sign authori-zation cards for the Petitioner. Zelma Pimental washired 5 by the Employer in early September. She was amember of the Petitioner when she was hired.Pimental testified that she had been reluctant to signan authorization card because she was newly em-ployed and did not want to get involved. OnSeptember 26, Homen told Pimental that she wasgoing off duty and was on her way to the Union. Sheasked Pimental whether she wouldsignan authoriza-tion card. Pimental signed the card and returned it toHomen. She also asked Homen to take her duespayment for the past 2 months with her when she wentto the Union. Thatsameday Homen also askedanother employee,Helen Emerson, to sign anauthorization card. Emerson, who was also a memberof the Petitioner, signed the card. Homen stated thatthese two employees were the only ones she had askedto sign cards and that she did so because she knewthat they were union members.On October 25, the Employer posted a letter to theemployees setting forth its opposition to the Petitionerand asking the employees to vote no. The HearingOfficer concluded, and we agree, that the lettereffectively dispelled any thoughts that employees mayhave had that the Employers was in favor of havingthe Petitioner represent its employees.The Hearing Officer properly regarded as applica-ble the criteria that we set forth inStevensonEquipment Company,174 NLRB No. 128.7 The firstconsideration is whether the conduct of the supervisorcreated any misleading implication that the Employerfavored the Union. In this case any such implicationthat might have been raised was effectively rebuttedby the Employer's campaign letter. The secondconsideration iswhether or not the supervisor'sactivity has had an effect in the continuing relation-ship between the supervisor and the employees. TheHearingOfficer concluded that Homen's unionactivity was coercive and that it created a fear in someemployees that they would be discriminated against iftheywere against the Petitioner. He based hisconclusions upon Homen's solicitation of cards,supplying the hiring dates of the two employees, anddescribing union benefits to employees. We do notagree with the Hearing Officer's conclusions. We donot condone the solicitation of cards by a supervisor.However, in this case the particular facts indicate thatsuch conduct was not objectionable. We note that6There is noindication thattheEmployerwas aware of Homen'sactivities until the eve of the electionrSee alsoTurner'sExpress,Incorporated,189 NLRB No 23 MemberJenkins regards the facts there as distinguishable from those in the presentcase THE PINE CONE INC.571Homen's solicitation was limited to these two employ-ees, both of whom were members of the Petitionerprior to signing the cards. The cards were signed afterSeptember 2, the date that the petition was filed. It isclear that both employees voluntarily signed thecards.We refer to our prior comments as to the effectof supplying the hiring dates. Furthermore, the meredescription of union benefits to two employees doesnot amount to objectionable conduct. Homen'sconduct was not such as to lead the employees to fearpossible retribution at her hands if they rejected thePetitioner. Considering the entire record in this case,8we do not find that the employees were preventedfrom exercising their freedom of choice in theelection.Accordingly, as the tally shows that the Petitionerhas obtained a majority of the valid ballots cast, weshall certify it as the exclusive bargaining representa-tive of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt isherebycertified that Hotel,Restaurant Em-ployees and BartendersUnion Local483, Hotel &Restaurant Employees and Bartenders InternationalUnion,AFL-CIO,has been designated and selectedby a majorityof the employees in the unit foundappropriate in paragraph 4 above,and that pursuantto Section 9(a) of the NationalLaborRelations Act,asamended,the said labor organization is theexclusive representative of all the employees in suchunit for purposes of collective bargaining with respectto rates of pay, wages,hours of employment, andother terms and conditions of employment.8Employer's Objection I states that the National labor Relations Boardtransmitted a list of names and addresses of the Employer's employees (anExcelsiorlist)without a prior adjudicatory proceeding to authorize suchtransmittalWe find this contention to be without merit,Bishop-HanselFord Sales,180 NLRB No 176